Citation Nr: 1720511	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-28 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right eye disability claimed as detached retina; and if so, whether an award of service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1958 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran's request to reopen a claim for entitlement to service connection for detached retina.  The Veteran submitted written statements disagreeing with the decision in March 2009, and the RO again declined to reopen the claim in a February 2010 rating decision.  

The issue of entitlement to service connection for detached retina is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2004 decision, the Board denied the Veteran's claim for service connection for a right eye disability claimed as detached retina; unappealed Board decisions are final.

2.  Evidence associated with the claims file since the March 2004 denial is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right eye disability.



CONCLUSIONS OF LAW

1.  The March 2004 Board decision denying the Veteran's claim for service connection for a right eye disability claimed as detached retina is final.  38 U.S.C.A. §§ 7103, 7104(b) (West 2002, 2014); 38 C.F.R. § 20.1100 (2003, 2016)

2.  As evidence pertinent to the claim for service connection for a right eye disability received since the Board's March 2004 denial is new and material, the criteria for reopening the claim for service connection for a right eye disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Without deciding whether the notice and development required has been satisfied with respect to the issue of whether new and material evidence has been submitted sufficient to reopen the claim for service connection for a right eye disability, the Board concludes that this duty does not preclude the Board from adjudication at this time because the Board is granting in full the benefit sought on appeal, by reopening the claim.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

III.  Claim to Reopen

The Veteran seeks to establish service connection for a right eye disability, which he asserts arose during and/or was aggravated by his military service.

In a March 2004 decision, the Board denied the Veteran's claim for service connection for a right eye disability claimed as detached retina.  The Veteran did not appeal the denial to the Court.  Unappealed Board decisions are final.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

The evidence of record from the March 2004 decision consisted of service treatment records, statements from private medical providers, and lay statements from the Veteran.  The basis of the Board's prior denial was that an eye disability was noted at the time of entrance into military service, and was not shown to have worsened during such service.

In support of his claim to reopen the issue of entitlement to service connection for a right eye disability, the Veteran submitted a statement in August 2008 in which he asserted that his detached retina disorder arose during active duty, and such service made his eye condition more disabling.  While this assertion is redundant of prior statements made by the Veteran leading up to the March 2004 denial, in the August 2008 letter, the Veteran also asserted that the kick/recoil from firing weapon in service caused damage below his right eye.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  As noted above, the credibility of the evidence is also presumed.  Therefore it is found to be new and material, and reopening the claim for service connection for a right eye disability is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for a right eye disability is reopened.


REMAND

The Board has found that new and material evidence has been received sufficient to reopen the claim for service connection for a right eye disability, but concludes that having been reopened, additional development is required before the underlying issue may be adjudicated.  When the Veteran's claim to reopen the issue was denied by the RO in the February 2009 and February 2010 rating decisions and a September 2012 Statement of the Case, the bases for the denials was that new and material evidence had not been submitted.  There is no indication that the underlying claim was considered on the merits on any of these occasions.  Thus, while the issue has been reopened, the Board does not have jurisdiction to consider it until first reviewed by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran asserts that he suffers from right eye disability that arose during or was aggravated by his active military service.  Specifically, he contends that while he entered service with abnormalities of the right eye, noted on his entrance examination as divergent strabismus and right eye vision of light perception only, his condition worsened during service such that at the time of separation, he was noted to have a detached retina.  The Board further notes that an April 1959 service treatment record (STR) documented that clinical evaluation revealed opacities in the vitreous and large (circumvent?) area of choroidal activity, new and old.  A diagnosis of detached retina and choroid retinitis was given.  The May 1960 separation examination notes that the Veteran had a history of right eye detached retina and "perceives light only."  The separation examination documented that the Veteran's right pupil did not react to light, but would constrict to light when the light was placed in front of the left eye.  Given this evidence, a VA examination should be provided which considers such evidence and provides an opinion as to whether the Veteran's right eye disorder worsened during service beyond its natural progress.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct any development deemed necessary, then schedule the Veteran for a VA examination with a suitably-qualified medical professional to assess the nature and etiology of any right eye disability experienced by the Veteran at any time during the relevant appeal period (August 2008 to present).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Following review of the claims file and evidence obtained during the examination, the examiner must address the following:

a.  Provide a diagnosis for any right eye disability existing at any time from August 2008 to the present.

b.  State an opinion as to whether any right eye disorder noted on the Veteran's induction examination worsened during the Veteran's active military service?

i.  If part b is answered in the affirmative (i.e. there was an increase in the severity of the underlying condition during service):

* Does the evidence clearly and unmistakably show that the preexisting eye disorder was not aggravated by service (i.e. is it undebatable that any increase in disability of the preexisting right eye disability during service was due to the natural progression of the disease)?

* If the Veteran's pre-service right eye disorder worsened during service, and the worsening was not due to the natural progression of the disorder, the examiner should state whether it is at least as likely as not that a current right eye disability represents a continuation of, or is otherwise causally related to the pre-service right eye disorder aggravated during service.

ii.  If the Veteran's current right eye disability is separate and distinct from any right eye disorder noted on his July 1958 induction examination, is it at least as likely as not (50 percent or greater probability) that the current disorder arose during or is otherwise causally related to his military service?

The examiner's attention is directed to the Veteran's assertions that he did not suffer a detached retina until service.
 
"Aggravated" in this context is defined as a permanent worsening of the disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted with the symptoms, has worsened.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it. 
	
The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, review the provided medical opinion to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.

3.  After completing all of the above, conduct any additional development deemed necessary in light of all additional evidence obtained, then readjudicate the Veteran's claim for entitlement to service connection for a right eye disability.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


